AO 245D (Rev. /1)   Judgment in a Criminal Case for Revocations
                         Sheet 1



                                       UNITED STATES DISTRICT COURT
                                                            District
                                                      __________     of Nevada
                                                                 District of __________
          UNITED STATES OF AMERICA                                               Amended Judgment in a Criminal Case
                     v.                                                          (For Revocation of Probation or Supervised Release)

             JULIAN RICARDO CHACON
                                                                                 Case No. 2:08-cr-00059-JCM-GWF
                                                                                 USM No. 42735-048
                                                                                  Crane Pomerantz, CJA
                                                                                                            Defendant’s Attorney
 THE DEFENDANT:
 ✔ admitted guilt to violation of condition(s)
 G                                                      #1, #2, #3 of [128] Petition               of the term of supervision.
 G was found in violation of condition(s) FRXQW V                                              after denial of guilt.
 The defendant is adjudicated guilty of these violations:

Violation Number               Nature of Violation                                                                      Violation Ended
#1 of [128] Petition            Shall Not Commit Crime                                                                  07/09/2018

#2 of [128] Petition              Shall Not Illegally Possess Controlled Substance                                      07/09/2018
#3 of [128] Petition              Weapons Restriction                                                                   07/09/2018



        The defendant is sentenced as provided in pages 2 through                       7      of this judgment. The sentence is imposed pursuant to
 the Sentencing Reform Act of 1984.
                                                         contained in [100] Petition
 ✔ The defendant has not violated condition(s)
 G                                                       and [113] Addendum            and is discharged as to such violation(s) condition.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
 fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
 economic circumstances.

 Last Four Digits of Defendant’s Soc. Sec. No.: 5795                              5/13/2019
                                                                                                       Date of Imposition of Judgment
 Defendant’s Year of Birth:           1978

 City and State of Defendant’s Residence:                                                                    Signature of Judge
 Las Vegas, Nevada
                                                                                  JAMES C. MAHAN, U.S. DISTRICT JUDGE
                                                                                                          Name and Title of Judge
                                                                                       May 13, 2019
                                                                                                                    Date
AO 245D (Rev. )    Judgment in a Criminal Case for Revocations
                        Sheet 2— Imprisonment
                                                                                                  Judgment — Page   2       of   7
DEFENDANT: JULIAN RICARDO CHACON
CASE NUMBER: 2:08-cr-00059-JCM-GWF

                                                               IMPRISONMENT

            The defendant is hereby committed to the custody of the )HGHUDOBureau of Prisons to be imprisoned for a total
term of :

TWENTY-FOUR (24) MONTHS.***



     G The court makes the following recommendations to the Bureau of Prisons:




     ✔ The defendant is remanded to the custody of the United States Marshal.
     G

     G The defendant shall surrender to the United States Marshal for this district:
         G     at                                 G a.m.         G p.m.       on                                        .
         G     as notified by the United States Marshal.

     G The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
         G     before 2 p.m. on                                           .
         G     as notified by the United States Marshal.
         G     as notified by the Probation or Pretrial Services Office.

                                                                      RETURN

I have executed this judgment as follows:




         Defendant delivered on                                                        to

at                                                  with a certified copy of this judgment.




                                                                                               UNITED STATES MARSHAL


                                                                          By
                                                                                            DEPUTY UNITED STATES MARSHAL

      ****Denotes amended sentence. The Court no
      longer designates whether the sentence shall
      run consecutive to the sentence to be imposed
      in 2:18-cr-326-APG-NJK.
AO 245D (Rev. ) Judgment in a Criminal Case for Revocations
                       Sheet 3 - Supervised Release
                                                                                                                     Judgment - Page   3   of   7
DEFENDANT: JULIAN RICARDO CHACON
CASE NUMBER: 2:08-cr-00059-JCM-GWF

                                                             SUPERVISED RELEASE

Upon release from imprisonment, the defendant shall be on supervised release for a term of: TWELVE (12) MONTHS.


         The defendant must report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons.

                                                             MANDATORY CONDITIONS

1.    You must not commit another federal, state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain froPDQ\XQODZIXO use of a controlled substance. You must submit to one drug test within 15 days of releasHIURP
      LPSULVRQPHQWDQGDWOHDVWWZRSHULRGLFGUXJWHVWVWKHUHDIWHUDVGHWHUPLQHGE\WKHFRXUWQRWWRH[FHHGWHVWVDQQXDOO\
             G The above drug testing condition is suspended, based on the court's determination that you pose a low risk of
                    substance abuse. (check if applicable)
4.    G     You must make restitution in accordance with 18 U.S.C. §§ 3663DQG3663Aor any other statute authorizing DVHQWHQFHRI
             UHVWLWXWLRQ(check if applicable)
5. G
   ✔ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.    G     You must comply with the requirements of the Sex Offender Registration and Notification Act ( U.S.C. § , et seq.)
             as diUHFWHGE\WKHSUREDWLRQRIILFHUWKH%XUHDXRI3ULVRQVRUDQ\VWDWHVH[RIIHQGHUUHJLVWUDWLRQDJHQF\LQWKHORFDWLRQ
             ZKHUH\RXUHVLGHZRUNRUDUHDVWXGHQWRUZHUHFRQYLFWHGRIDTXDOLI\LQJRIIHQVH (check if applicable)
7.    ✔
      G     You must participate in an approved program for domestic violence. (check if applicable)

     X       You must pay in accordance with the schedule of payments sheet for this judgment.
You must comply with WKHVWDQGDUGFRQGLWLRQVWKDWKDYHEHHQDGRSWHGE\WKLVFRXUWDVZHOODVZLWKDQ\RWKHUFRQGLWLRQVRQWKHDWWDFKHGSDJH
AO 245D (Rev. )   Judgment in a Criminal Case for Revocations
                       Sheet 3A — Supervised Release
                                                                                                Judgment—Page      4     of        7
DEFENDANT: JULIAN RICARDO CHACON
CASE NUMBER: 2:08-cr-00059-JCM-GWF

                                         STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools
needed by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and
condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
      your release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a
      different time frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
      and when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
      from the court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
      notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation
      officer within 72 hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
      officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
      from doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation
      officer excuses you from doing so. If you plan to change where you work or anything about your work (such as your position
      or your job responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the
      probation officer at least 10 days in advance is not possible due to unanticipated circumstances, you must notify the probation
      officer within 72 hours of becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has
      been convicted of a felony, you must not knowingly communicate or interact with that person without first getting the
      permission of the probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
      that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
      nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
      without first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer
      may require you to notify the person about the risk and you must comply with that instruction. The probation officer may
      contact the person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and
Supervised Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                          Date
 AO 245D (Rev. )   Judgment in a Criminal Case for Revocations
                        Sheet 3D — Supervised Release
                                                                                         Judgment—Page   5     of      7
 DEFENDANT: JULIAN RICARDO CHACON
 CASE NUMBER: 2:08-cr-00059-JCM-GWF

                                            SPECIAL CONDITIONS OF SUPERVISION

1. Substance Abuse Treatment - You must participate in an outpatient substance abuse treatment program and follow the
rules and regulations of that program. The probation officer will supervise your participation in the program (provider,
location, modality, duration, intensity, etc.).

2. Mental Health Treatment – You must participate in a mental health treatment program and follow the rules and
regulations of that program. The probation officer, in consultation with the treatment provider, will supervise your
participation in the program (provider, location, modality, duration, intensity, etc.).

3. Debt Obligations – You must not incur new credit charges, or open additional lines of credit without the approval of the
probation officer.

4. Access to Financial Information – You must provide the probation officer access to any requested financial information
and authorize the release of any financial information. The probation office will share financial information with the U.S.
Attorney’s Office.

5. Search and Seizure – You must submit your person, property, house, residence, vehicle, papers, computers (as defined
in 18 U.S.C. § 1030(e)(1)), other electronic communications or data storage devices or media, or office, to a search
conducted by a United States Probation Officer. Failure to submit to a search may be grounds for revocation of release.
You must warn any other occupants that the premises may be subject to searches pursuant to this condition.

The probation officer may conduct a search under this condition only when reasonable suspicion exists that you have
violated a condition of supervision and that the areas to be searched contain evidence of this violation. Any search must
be conducted at a reasonable time and in a reasonable manner.

Note: A written statement of the conditions of release was provided to the Defendant by the Probation Officer in open court
at the time of the revocation of supervised release hearing.
AO 245D (Rev. )    Judgment in a Criminal Case for Revocations
                        Sheet 5 — Criminal Monetary Penalties

                                                                                                      Judgment — Page      6      of      7
DEFENDANT: JULIAN RICARDO CHACON
CASE NUMBER: 2:08-cr-00059-JCM-GWF
                              CRIMINAL MONETARY PENALTIES

     The defendant must pay the following total criminal monetary penalties under the schedule of payments set forth on Sheet 6.

                       Assessment                     JVTA Assessment*                 Fine                 Restitution
TOTALS          $      N/A                        $    N/A                           $ 2,400.00           $ N/A
                                                                                       *remaining balance
G The determination of restitution is deferred until                          . An Amended Judgment in a Criminal Case (AO 245C) will be
     entered after such determination.

G The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.
     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
     otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
     victims must be paid before the United States is paid.

Name of Payee                                 Total Loss**                            Restitution Ordered               Priority or Percentage
 (see original judgment entered

 on September 24, 2009)




TOTALS                                $                          0.00            $                      0.00


G     Restitution amount ordered pursuant to plea agreement $

G     The defendant must pay interest on restitution or a fine more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
      subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).


G     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

      G the interest requirement is waived for the             G fine          G restitution.
      G the interest requirement for the           G fine             G restitution is modified as follows:


* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed
on or after September 13, 1994, but before April 23, 1996.
    AO 245D (Rev. )   Judgment in a Criminal Case for Revocations
                           Sheet 6 — Schedule of Payments

                                                                                                        Judgment — Page    7     of       7
    DEFENDANT: JULIAN RICARDO CHACON
    CASE NUMBER: 2:08-cr-00059-JCM-GWF

                                                          SCHEDULE OF PAYMENTS

    Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties shall be due as follows:

    A    ✔ Lump sum payment of $ 2,400.00
         G                                                               due immediately, balance due

               G not later than                                             , or
               G in accordance with G C,                G D,         G E, or       X F below); or
    B    G Payment to begin immediately (may be combined with                      G C,      G D, or    G F below); or
    C    G Payment in equal                       (e.g., weekly, monthly, quarterly) installments of $                     over a period of
                              (e.g., months or years), to commence                (e.g., 30 or 60 days) after the date of this judgment; or

    D    G Payment in equal                     (e.g., weekly, monthly, quarterly) installments of $                    over a period of
                            (e.g., months or years), to commence                (e.g., 30 or 60 days) after release from imprisonment to
               term of supervision; or

    E    G Payment during the term of supervised release will commence within                    (e.g., 30 or 60 days) after release
               IURPimprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay.
           ✔ Special instructions regarding the payment of criminal monetary penalties:
    F G

           Defendant's outstanding balance is due and payable in monthly payments equal to ten (10%) percent of his gross
           earnings per month.




    Unless the court has expressly ordered otherwise in the special instruction above, if this judgment imposes imprisonment, payment of
    criminal monetary penalties is due during the period of imprisonment. All criminal monetary penalties, except those payments made
    through the Federal Bureau of Prisons’ Inmate Financial Responsibility Program, are made to the clerk of the court.

    The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




    G Joint and Several
         Defendant and Co-Defendant Names and Case Numbers (including defendant number), Joint and Several Amount and
         corresponding payee, if appropriate.




    G The defendant shall pay the cost of prosecution.
    G The defendant shall pay the following court cost(s):
    G The defendant shall forfeit the defendant’s interest in the following property to the United States:


Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,(5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and FRXUWFRVWV
